DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Entering Amendment after Notice of Allowance
Applicant has amended the claims after allowance (refer to claims of 5/17/2022), as provided by 37 CFR 1.312, to request rejoining of previously withdrawn claims 14-20, which were cancelled by the Examiner’s Amendment included in the Notice of Allowance of 3/30/2022. Claims 14-20 were previously cancelled because these process claims did not include all limitations of the allowable product claim and as such, were not commensurate in scope with the allowable product claim (as outlined in the restriction requirement of 9/16/2021, see page 5, especially last paragraph that continues on page 6). By amending base process claim 14 to be dependent on base product claim 1 (see amended claims of 5/17/2022), the process claims have become eligible for rejoinder, as outlined below. Therefore, applicant’s amendment (of 5/17/2022) after Notice of Allowance is hereby entered, which in turn necessitates this Corrected Notice of Allowablity. As the claims of 5/17/2022 already incorporate other changes made by Examiner’s Amendment earlier, an examiner’s amendment is not needed with respect to claims of 5/17/2022.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14 (and it’s dependent claims 15-17 and claims 18-20 (that also depend from claim), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the corrosion protection structure is strip-shaped and beginning at an edge of the encapsulation material”  in conjunction with “wherein the corrosion protection structure is selectively formed on only a sub portion of the electric connection structure outside of the encapsulant". Also see 1st paragraph under the title “Proposed Amendment(s)” in the interview summary of 3/30/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892